Case: 10-41251     Document: 00511565964         Page: 1     Date Filed: 08/09/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 9, 2011
                                     No. 10-41251
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALEJANDRO GARCIA-BUSTAMANTE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:10-CR-1260-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Alejandro Garcia-
Bustamante (Garcia) has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Garcia has filed a response. The record is
insufficiently developed to allow consideration at this time of Garcia’s claim of
ineffective assistance of counsel; such a claim generally “cannot be resolved on
direct appeal when the claim has not been raised before the district court since

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-41251    Document: 00511565964     Page: 2   Date Filed: 08/09/2011

                                 No. 10-41251

no opportunity existed to develop the record on the merits of the allegations.”
United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (internal
quotation marks and citation omitted). We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Garcia’s response.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, Garcia’s motion for the appointment of
new counsel is DENIED, the motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2